Citation Nr: 1529103	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left heel spur.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to service connection for a right heel disability, to include right heel spur, and to include as secondary to the service-connected fracture of right distal tibia-fibula.  

4.  Entitlement to a disability rating greater than 10 percent for hypertension.

5.  Entitlement to a disability rating greater than 10 percent for fracture of right distal tibia-fibula.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 2002.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The RO has denied the claim of service connection for right heel spur; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the lay evidence of record.  See October 2014 Board hearing transcript at p. 10 (Veteran reported symptoms of the Achilles tendon).  

In April 2010, the Veteran claimed entitlement to a TDIU in conjunction with his claims for increased ratings for the fracture of right distal tibia-fibula and hypertension.  See also October 2014 Board hearing transcript at p. 3 (reporting that right ankle disability affects his ability to work).  In an August 2010 rating decision, the RO denied the claim for a TDIU.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, though the Veteran did not submit a notice of disagreement with the August 2010 rating decision, entitlement to a TDIU must still be considered in conjunction with the claims for increased ratings for the fracture of right distal tibia-fibula and hypertension on appeal.    

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The Board notes that the Veteran was afforded a Board hearing in December 2013; however, a transcript of the hearing could not be produced due to the hearing being inaudible.  See May 2014 letter from VA.  Therefore, the Veteran was afforded a new Board hearing in October 2014 before the undersigned Veterans Law judge, and a transcript of the October 2014 hearing is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the March 2010 rating decision, the RO denied the applications to reopen the previously denied claims of entitlement to service connection for sleep apnea and left heel spur, and the Veteran submitted a timely notice of disagreement in April 2010 which indicated that he wished to appeal all issues decided therein.  Because the RO has not yet issued a statement of the case regarding these issues in response to the Veteran's notice of disagreement, the Veteran must be issued a statement of the case regarding the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for left heel spur and sleep apnea.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran contends that he has a right heel spur that had its onset in service or is secondary to the fracture of the right distal tibia-fibula.  See October 2014 Board hearing transcript at p. 10-11.  The Veteran should be afforded a VA examination to determine the nature and etiology of the right heel disability, to include right heel spur, and to include as secondary to the fracture of the right distal tibia-fibula.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

The Veteran was last afforded a VA medical examination regarding the fracture of the right distal tibia-fibula and regarding hypertension in April 2011.  The April 2011 VA examination regarding hypertension showed that hypertension was stable and diastolic blood pressure was at most 81mm.  Since the April 2011 VA examination, the Veteran has reported that his hypertension is not under control and that his diastolic blood pressure readings have increased.  See e.g., October 2014 Board hearing transcript at p. 15 (reporting that just last week his diastolic was 89).  Further, since the April 2011 VA examination, the Veteran has reported additional functional loss of the right ankle, to include as due to increased limitation of motion.  See e.g., October 2014 Board hearing transcript at p. 7 (reporting that his right ankle's default position is "almost locked").  Because the Veteran has not been afforded a VA examination since April 2011, and based on reports of worsening symptoms, the Board finds that new VA examinations are warranted to determine the current nature and severity of the Veteran's fracture of the right distal tibia-fibula and of hypertension.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran was provided with appropriate notice of how to substantiate entitlement to TDIU in an April 2010 letter; however, the Veteran should be given another opportunity to submit a VA Form 21-8940 to substantiate the claim.  The Veteran should also be afforded a general VA examination regarding TDIU.    

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the issues of (a) whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left heel spur, and (b) whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.  

Inform the Veteran that he must perfect a timely appeal for an issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Provide the Veteran with a VA Form 21-8940 in connection with the claim for entitlement to TDIU that is on appeal and request that he supply the requisite information.  

3. Contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to the right ankle, right heel, hypertension, and his alleged unemployability, specifically to include the following:

(a) the Veteran's private provider for treatment of hypertension.  See July 2012 VA treatment record (noting that Veteran takes medications for hypertension from an outside provider). 

(b) any other relevant private treatment provider.  

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

4. Obtain outstanding relevant VA treatment records, to include records dating from March 2014 to present.

5. Afterwards, schedule the Veteran for VA examinations to determine the following: (a) the nature and etiology of a right heel disability, to include heel spur, and to include as secondary to the fracture of the right distal tibia-fibula; (b) the current nature and severity of the fracture of the right distal tibia-fibula; (c) the current nature and severity of hypertension; and, (d) TDIU.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

(1) Regarding a right heel disability:  

(a) The examiner is asked to address the nature and diagnosis(es) of the right heel disability, to include heel spur.

The examiner's attention is invited to the Veteran's report of right Achilles tendon symptoms.  See October 2014 Board hearing transcript at p. 10.

(b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the diagnosed right heel disability, to include heel spur, is etiologically related to service.  

The examiner's attention is invited to the Veteran's report that he first noticed trouble with his right heel in service.  See October 2014 Board hearing transcript at p. 11.   

(c) If a right heel disability is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a right heel disability, to include heel spur, was caused by the service-connected right fracture of the distal tibia-fibula or residuals therefrom.  

(d) If a right heel disability is not related to service and was not caused by the service-connected right fracture of the distal tibia-fibula, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a right heel disability was aggravated (i.e., worsened) beyond the natural progress by the service-connected right fracture of the distal tibia-fibula or residuals therefrom.  

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of the Veteran's right heel disability found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to the fracture of the right distal tibia-fibula.  

(2) Regarding fracture of the right distal tibia-fibula:  The examiner is asked address the current nature, severity, and all symptoms of the fracture of the right distal tibia-fibula.  For purposes of the opinion, the examiner is asked to address the following:

(a) Note the extent of limitation of the right ankle in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present for the right ankle due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Indicate whether there is ankylosis of the right ankle and, if so, the degree at which there is ankylosis.  

(c) Provide information concerning the functional impairment resulting from the disability which may affect his ability to function and perform tasks in a work setting.  

(3) Regarding hypertension:  The examiner is asked to address the current nature, severity, and all symptoms of hypertension.  

The examiner's attention is invited to the April 2011 VA examination that noted the complication of arrhythmia associated with hypertension. 

The examiner is asked to provide information concerning the functional impairment resulting from the disability which may affect his ability to function and perform tasks in a work setting.  

(4) Regarding TDIU:  Provide information concerning the functional impairment that results from each of the Veteran's other service-connected disabilities (i.e., bursitis of the right shoulder, right knee strain, fracture of the left great toe, left hamstring muscle spasms, sebaceous cyst removals from back, and pityriasis rosea of the groin) which may affect his ability to function and perform tasks in a work setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. Thereafter, adjudicate the claims on appeal, to include TDIU, and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

